Cobb, J.
1. Under the principles of the common law as it is recognized in the law of this State, one who has been convicted of crime and delivered into the custody of the officer of a lawful chain-gang is guilty of an escape, under the Penal Code, §314, if he voluntarily leaves' such custody, though prior to the escape he was not fettered, but was treated as a “trusty ” and allowed some measure of liberty not allowed to other convicts. 11 Am. & Eng. Enc. Law (2d ed.), 296; Jenks v. State, 63 Ark. 312 ; Riley v. State, 16 Conn. 50.
2. Where the sentence is in the alternative, it is no defense to a prosecution for escape that the convict, several months thereafter, paid the amount of his fine to the sheriff.
3. It is no defense to a prosecution for escape that the defendant left the chain-gang to avoid unmerited punishment at the hands of the officers.
4. The evidence demanded the verdict. The statement of the accused was practically a confession of guilt; and there was no error in overruling the motion for a new trial. Judgment affirmed.

All the Justices concur.

Accusation of escape. Before Judge Willis. City court of Columbus. January 16, 1905.
B. S. Miller and S. T. Pinkston, for plaintiff in error,.
Peter Freer, solicitor, contra.